1

2                                                                                FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON

3
                                                                        Oct 28, 2019
4                                                                           SEAN F. MCAVOY, CLERK


                              UNITED STATES DISTRICT COURT
5                            EASTERN DISTRICT OF WASHINGTON

6
     SHELLEY H.1                                      No.    4:19-CV-5018-EFS
7
                                   Plaintiff,
8
                                                      ORDER GRANTING STIPULATED
                     v.                               MOTION FOR REMAND
9
     ANDREW SAUL, Commissioner of the
10
     Social Security Administration,
11
                                   Defendant.
12
              Before the Court, without oral argument, is the parties’ Stipulated Motion for
13
     Remand. ECF No. 11. The parties ask the Court to remand this case for further
14
     administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).2
15
     Additionally, the parties expressly agree that the Administrative Judge shall:
16

17
     1   To protect the privacy of the social-security Plaintiff, the Court refers to her by first
18
     name and last initial or by “Plaintiff”.” See LCivR 5.2(c).
19
     2   See 42 U.S.C. § 405(g) (“The court shall have power to enter, upon the pleadings
20
     and transcript of the record, a judgment affirming, modifying, or reversing the
21
     decision of the Commissioner of Social Security, with or without remanding the
22
     cause for a rehearing.”).
23

                                                                              Order— Page 1 of 3
1                  Reevaluate the severity and limitations associated with Plaintiff’s

2                   mental impairments, in light of the reevaluation of the opinions by

3                   consultative examiners Robin Potter, Psy.D., and Brent B. Geary,

4                   Ph.D.;

5                  Reevaluate Plaintiff’s subjective complaints;

6                  Reassess the residual functional capacity;

7                  Reevaluate whether Plaintiff could perform past relevant work or any

8                   other work in the national economy;

9                  Offer Plaintiff the opportunity for a new hearing; and

10                 Issue a new decision.

11         Having considered the parties’ request and the record as a whole, the Court

12   grants the motion and remands this case for further administrative proceedings.

13   Upon proper presentation, the Court will consider a motion by Plaintiff for attorney

14   fees under the Equal Access to Justice Act.

15         Accordingly, IT IS HEREBY ORDERED:

16         1.       The parties’ Stipulated Motion for Remand, ECF No. 11, is

17                  GRANTED.

18         2.       Pursuant to 42 U.S.C. § 405(g), this case is REVERSED and

19                  REMANDED to the Social Security Administration for further

20                  proceedings consistent with this Order and the parties’ stipulation.

21         3.       All pending motions are DENIED AS MOOT.

22         4.       All hearings and other deadlines are STRICKEN.

23

                                                                       Order— Page 2 of 3
1          5.     JUDGMENT is to be entered in Plaintiff’s favor.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 28th       day of October 2019.

5
                                      s/Edward F. Shea
6                                     EDWARD F. SHEA
                              Senior United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                                                    Order— Page 3 of 3
